IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00375-CR

MOATH NAIM AL-ADLI,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                       From the County Court at Law No. 1
                              Brazos County, Texas
                       Trial Court No. 10-01509-CRM-CCL1


                           MEMORANDUM OPINION


       Appellant, Moath Naim Al-Adli, appealed his conviction for the misdemeanor

offense of making abusive calls to “9-1-1 service.”     See TEX. PENAL CODE ANN. §

42.061(b)(2), (d) (West 2011). On November 13, 2012, appellant’s counsel filed a motion

to dismiss the appeal, wherein he stated that he “has conferred with Appellant . . . and

client has agreed to and is requesting to withdraw this appeal.” However, this first

motion to dismiss was not signed by appellant; as such, we dismissed the motion

without prejudice. See TEX. R. APP. P. 42.2(a).
          On January 30, 2013, appellant’s counsel filed a second motion to dismiss this

appeal.         This motion was signed by appellant and his counsel and indicated that

appellant “is requesting to withdraw this appeal.”

          Appellant’s motion to dismiss is granted, and this appeal is hereby dismissed.1

See id.




                                                           AL SCOGGINS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to dismiss granted; appeal dismissed
Opinion delivered and filed February 7, 2013
Do not publish
[CR25]




          1   All other pending motions are dismissed as moot.

Al-Adli v. State                                                                   Page 2